The opinion of the Court was delivered by
Watkins, J.
The defendant appeals from a conviction under an indictment which charges that, on the 17th day of April, 1888, “being then and there a deputy to the civil sheriff of the parish of Orleans, and acting as such, being stationed as such deputy sheriff at a certain polling place in the parish of Orleans * * on the date before said, the same being a day on which a general election was held in the parish of *299Orleans pursuant to law * * Ms duties as such deputy sheriff being to attend the election, obey the orders of the commissioners of election, and attend the transmission of the ballot boxes and commissioners’ duplicate returns to the clerk of the court, and also the duplicate returns to the sheriff or other returning officer, (he) did fail to perform such duties, etc.,” and under which he was sentenced to pay a line of $500, and to suffer imprisonment in the parish prisou for three months.
lie first requested the trial judge to grant him a rehearing, and upon Ms refusal so to do, the accused filed a motion in arrest of judgment, which embraces the same grounds of complaint, which was, also, refused, and to each of said rulings his counsel retained a hill of exceptions.
The grounds assigned are the following, viz:
1. That “ because the defendant being, as alleged in said indictment, a deputy sheriff, is not criminally responsible by the laws of this State, for a failure to perform his duty relative to elections.”
Other grounds are set out in the motion, but same need not be enumerated, as the one quoted is, in our opinion, fatal ,to the indictment.
The statute of the State claimed to have been violated is Act No. 99, approved March lith, 1878, the first section which reads as follows:
Section 1. Beil enacted by the Senate and House of Representatives of Ike Mate of Louisiana in General Assembly convened, That section thirty-three of an act .providing the time and manner of holding elections and making returns thereof, (the general election law) being Act No. 58, approved April 11th, 1877, he amended and re-enacted so .as to read as follows: “ That it shall be the duty of the commissioners themselves, or at least two of them, to carry the returns and ballot boxes to returning officers and clerks of court, as required by law, and it shall he the duty of the sheriff of each parish to have at each polling place in his parish a deputy sheriff,- whose duty it shall be to attend the election, obey the orders of the commissioners of election, and attend the transmission of the ballot boxes and commissoner’s duplicate returns to the clerk of court, and also the duplicate returns to the sheriff or other returning officer, and for any failure to perform such duties,'the said sheriff shall be fined not less than five hundred dollars, and imprisonment (sic) not less than three months, at the discretion of the court., * “ * * * * ”
The sole question for our determination is whether the accused, as an acting and duly appointed deputy sheriff, is punishable, under the statute, by fine or imprisonment, for a violation of its provisions, in the nonperformance of the specific duties which are imposed upon him,
Paraphrased, the law reads thus:
*300u It shall he tho duty of the sheriff of each parish to have, at each polling place in his parish, a deputy sheriff, whose duty it shall lie, etc; * * * and for any failure (of the deputy sheriff) to perform such duties, the sheriff shall be fined and imprisoned,” etc.
This language is clear, unmistakable and free from ambiguity. There is no room for construction. The Legislature has not plainly, and, in terms of no doubtful import, declared that, for the failure of the deputies to perform the duties which are assigned to them, they shall bo lined and imprisoned; and it is our plain duty to so construe the law. Wo are not at liberty to consider what is the equity of a criminal statute, when its terms are positive and free from doubt. Tlie motion in arrest was well taken and should have been sustained.
It is therefore ordered and decreed that the verdict and sentence thereon pronounced, be annulled and set aside, the indictment quashed, and the prosecution against tho accused abated.